                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Date:             August 19, 2021
Courtroom Deputy: Anna Frank
Court Reporter:   Mary George


 Criminal Action No. 19-cr-264-WJM                     Counsel:

 UNITED STATES OF AMERICA,                             Celeste Rangel
                                                       Brian Dunn

       Plaintiff,

 v.

 1. TIMOTHY SPIKES                                     Benjamin Hartford
 2. SYLVIA MONTOYA                                     Jill Jackson

       Defendant.


                                COURTROOM MINUTES


Status Conference

10:07 a.m.    Court in session.

Appearances of counsel. Defendant Timothy Spikes is present and in custody.
Defendant Sylvia Montoya is present and on bond.

Opening remarks by the Court.

Discussion regarding the Court’s calendar and trial schedule.

A 5-day jury trial is set to commence at 8:30 a.m. on Monday, November 1, 2021
through Friday, November 5, 2021, in Courtroom A801. A separate order will follow.

Government and defense counsel agree that there are approximately 15 days
remaining on the speedy trial calculation.

ORDERED: Defense counsel shall file a Joint 60 Day Ends of Justice Continuance
         Motion on Wednesday, August 25, 2021.
The Court informs counsel that the Order setting trial and the ruling on the Ends of
Justice Continuance will be filed on Thursday, August 26, 2021.

10:25 a.m.    Court in recess.

Total time in court: 0:18

Hearing concluded.
